                       1     MARJORIE HAUF, ESQ.
                             Nevada Bar No. 8111
                       2     mhauf@ganzhauf.com
                             JOHN C. FUNK, ESQ.
                       3
                             Nevada Bar No. 9255
                       4     jfunk@ganzhauf.com
                             GANZ & HAUF
                       5     8950 W. Tropicana Ave, Suite 1
                             Las Vegas, Nevada 89147
                       6     Telephone: (702) 598-4529
                             Facsimile: (702) 598-3626
                       7
                             Attorneys for Plaintiffs
                       8
                                                         UNITED STATES DISTRICT COURT
                       9
                                                                DISTRICT OF NEVADA
                     10

                     11      DESHUN THOMAS, individually, and as Natural
                             Parent and Guardian for LOZORYA JONES, and          CASE NO.:      2:19-cv-00282-APG-PAL
                     12      KRISTIN WOODS as Co-Guardian Ad Litem for
                             LOZORYA JONES,
                     13
                                                  Plaintiffs,
                     14      vs.
                     15
                             BEVERLY DADE, in her official capacity;
                     16      RICHARD FULLER, in his official capacity;
                             PATTI SCHULTZ, in her official capacity; PAT
                     17      SKORKOWSKY, in his official capacity;                      STIPULATION AND ORDER
                             HELEN J. STEWART SCHOOL; and CLARK                            (SECOND REQUEST)
                     18      COUNTY SCHOOL DISTRICT, a Political
                     19      Subdivision of the State of Nevada, DOE
                             TEACHER’S AIDE in his/her official capacity,
                     20      DOES I through X, inclusive; and ROES I
                             through X, inclusive,
                     21

                     22
                                                  Defendants.
                     23

                     24             IT IS HEREBY STIPULATED by and between the parties hereto, through their respective
                     25      counsel of record, that the deadline for Plaintiffs to file their response to Defendants Motion to
                     26
                             Dismiss Complaint (Dkt. 7, filed 02/22/2019), currently due March 20, 2019 be extended through
                     27
                             March 27, 2019.
                     28

8950 W. Tropicana Ave., #1
     Las Vegas, NV 89147
    Phone: (702) 598-4529                                               Page 1 of 3
       Fax: (702) 598-3626
                       1            This is Plaintiffs’ second request for an extension. On March 6, 2019 Plaintiffs’ counsel

                       2     John C. Funk, Esq., contacted opposing counsel, Crystal Herrera, Esq., requesting an extension as a
                       3
                             professional courtesy. Plaintiffs’ counsel requested the extension of time to respond based upon
                       4
                             various personal and professional deadlines. Plaintiffs’ counsel John C. Funk, was married on
                       5
                             March 16, 2019 and had been heavily involved in planning, coordinating and combining households
                       6
                             all of which had specific deadlines.
                       7

                       8            Plaintiffs’ counsel had spent his evenings moving, planning and preparing for family who

                       9     traveled in from out of state to Nevada for the wedding. Rather than going on his honeymoon
                     10      Plaintiffs’ counsel returned to work on Monday March 18, 2019 to work on all of his cases.
                     11
                             Plaintiffs’ counsel had been conducting research on this case in preparation for the opposition. Later
                     12
                             during the day, the firm had an office meeting to discuss the new changes to the state rules. During
                     13
                             the meeting various calendaring deadlines and changes were discussed under the new rules.
                     14

                     15      Plaintiffs’ counsel learned that he had seven different motions, oppositions, replies that were due this

                     16      week on other matters. For example, Plaintiffs learned there was a motion to enforce settlement and

                     17      for sanctions on a different matter where Plaintiffs’ counsel were not even served with a copy of the
                     18      motion. Defense counsel agreed to vacate the hearing and give Plaintiff time to file a written
                     19
                             response which is due this week. Plaintiffs’ counsel was not involved in the prior negotiations and
                     20
                             has had to illicit the help of the firm’s IT department to recover all the old emails from the prior
                     21
                             attorney, who is no longer with the firm, who had negotiated the case. There were technical
                     22

                     23      difficulties with the back up which had to be restored to allow access to the old emails in order to

                     24      draft a response.

                     25             The issues raised in the instant motion to dismiss in this matter are more complex than a
                     26
                             standard general negligence cause of action. Plaintiffs’ counsel anticipates it will take an additional
                     27
                             2-3 days to conduct the necessary research of the law on the issues raised by defense counsel in
                     28
                             order to formulate an appropriate response.
8950 W. Tropicana Ave., #1
     Las Vegas, NV 89147
    Phone: (702) 598-4529                                                  Page 2 of 3
       Fax: (702) 598-3626
                       1            Therefore, the parties have agreed to a further extension up until March 27, 2019. Plaintiffs

                       2     submit their request is made and based upon good faith without purpose for undue delay.
                       3
                             DATED this 19th day of March, 2019.              DATED this 19th day of March, 2019.
                       4
                             GANZ & HAUF                                      CLARK COUNTY SCHOOL DISTRICT
                       5                                                      OFFICE OF THE GENERAL COUNSEL
                             /s/ Marjorie Hauf, Esq.
                       6                                                      /s/ Crystal J. Herrera, Esq.
                             MARJORIE HAUF, ESQ.                              _________________________
                       7
                             Nevada Bar No. 8111                              S. SCOTT GREENBERG, ESQ.
                       8     mhauf@ganzhauf.com                               Nevada Bar No. 4622
                             JOHN C. FUNK, ESQ.                               CRYSTAL J. HERRERA, ESQ.
                       9     Nevada Bar No. 9255                              Nevada Bar No. 12396
                             jfunk@ganzhauf.com                               5100 West Sahara Ave.
                     10      8950 W. Tropicana Ave, Suite 1                   Las Vegas, NV 89146
                     11      Las Vegas, Nevada 89147                          Telephone: (702) 799-5373
                             Telephone: (702) 598-4529                        Facsimile: (702) 799-7243
                     12      Facsimile: (702) 598-3626                        Email: Herrec4@nv.ccsd.net
                             Attorneys for Plaintiffs                         Attorneys for Defendants
                     13

                     14

                     15

                     16             IT IS SO ORDERED.

                     17                       3/19/2019
                                    Dated:
                     18

                     19                                                  UNITED STATES DISTRICT COURT JUDGE

                     20

                     21

                     22

                     23

                     24

                     25

                     26
                     27

                     28

8950 W. Tropicana Ave., #1
     Las Vegas, NV 89147
    Phone: (702) 598-4529                                                Page 3 of 3
       Fax: (702) 598-3626
